*134The opinion of the court was delivered by
Beasley, Chief Justice.
This suit is grounded on a contract alleged to have been made by the wife. The agreement thus disclosed is set forth as though a feme covert, with respect to the power to make contracts, was under no disability. The contract as stated in this pleading is, undoubtedly, invalid by the rules of the common law. All the counts in this particular are constructed on the same model. And the demurrer is, consequently, general to the whole declaration.
In the case of Eckert v. Reuter et ux., 4 Vroom 266, it was decided by this court that the act which gives the right of suit at law against a married woman did non enable the feme to enter into any contract which she had not, before the passage of that law, been authorized to make, and that the effect-of the statute was to make her equitable engagements suable at law. The necessary consequence of this decision is, that in displaying a cause of action against a feme covert in a court of law, it is necessary to show the circumstances which make her contract obligatory. Her general condition is one of incapacity to bind herself by her agreement. The particular facts therefore which remove such disability must appear in order to make out a legal cause of action. A caution was appended to the opinion just cited, that in suits under the statute in question, the declaration must be special. In this case that caution has been disregarded, and the demurrer must be sustained.
Cited in Wilson v. Herbert, 12 Vr. 454.